Citation Nr: 0709795	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1945 to November 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   


FINDING OF FACT

The veteran has hearing loss which was caused by exposure to 
acoustic trauma during service.


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the content requirements of notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) has been fully 
satisfied.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The 
communications, such as letters from the RO dated in December 
2003, July 2004 and October 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The October 2005 letter 
specifically told the veteran that it was his responsibility 
to submit all evidence not in the possession of the Federal 
government.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's available 
service medical records and post service treatment records.  
The veteran has declined hearing.  He was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from firing rifles and machine 
guns, as well as being near artillery and explosions.  

The veteran's DD 214 shows that his military occupational 
specialties were longshoreman and 2nd class gunman lmg.  The 
veteran's service medical records show that at the time of 
his separation examination in October 1946 his hearing as 
measure by the whispered voice test was 15/15 in both ears.  

The evidence pertaining the veteran's current hearing loss 
includes the report of an ear examination conducted by the VA 
in June 2004 which reflects that the veteran was found to 
have severe hearing loss in both ears.  However, the examiner 
expressed his opinion that in light of factors such as a 
family history of hearing loss, and no audiometric 
evaluations until 46 years after service, the examiner could 
not tie the hearing loss found on the VA exam to the military 
noise exposures.  

On the other hand, the veteran has presented two private 
medical opinions which support his claim.  In a letter dated 
in November 2003, J. Michael Mazzolini, M.D., made the 
following comments:

During your military service of 1945 to 1946 you 
have been exposed to machine gun fire, bazookas, 
mortars and howitzers in addition to battleship 
guns and have had a progressive hearing loss for 
many years currently requiring bilateral hearing 
aids.  Your history and current deficits confirm 
the likelihood of a service- connected hearing 
loss.  There has been no other medical illnesses 
that could have contributed to hearing loss at this 
time.   

Similarly, in a written statement dated in November 2003, 
Timothy A. Viser, M.D., made the following statements:

[The veteran] certainly has disability related to 
his hearing loss which is binaural and 100% 
impairment in his right ear.  Some of this is most 
certainly related to loud noise exposure and [the] 
majority of that by history was during World War 
II.  

After reviewing all of the evidence of record, the Board 
finds that the veteran has given a credible history of noise 
exposure during service.  The history of noise exposure in 
service is consistent with his military occupation exposure 
of being a gunman.  In addition, the VA examination report 
reflects the presence of hearing loss of sufficient severity 
to meet the requirements of 38 C.F.R. § 3.385.  The Board 
finds that the two private opinions that the veteran's 
hearing loss is due to noise exposure in service outweigh the 
one opinion which states that such a conclusion could not be 
made.  In summary, the evidence reasonably shows that the 
veteran has hearing loss which was caused by exposure to 
noise during service.  Accordingly, the Board concludes that 
the hearing loss was incurred in service.


ORDER

Service connection for hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


